Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 14, 2022

                                      No. 04-22-00331-CV

IN RE Joe Wayne SUTHERLAND, Rodney Matocha and Tammye Duckworth as Independent
Co-Executors of the Estate of Hilbur A. Mason and as Independent Co-Administrators with Will
                         Annexed of the Estate of Beatrice J. Mason,

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 20-01-00010-CVK
                          Honorable Russell Wilson, Judge Presiding

                                 Original Mandamus Proceeding


                                         ORDER

Sitting: Rebeca C. Martinez, Chief Justice
         Irene Rios, Justice
         Beth Watkins, Justice

        On June 2, 2022, relators filed a petition for writ of mandamus and an emergency motion
for stay pending final resolution of the petition for writ of mandamus. On June 6, 2022, real party
in interest filed a response to relators’ emergency motion for stay. After considering relators’
petition, emergency motion for stay, and real party in interest’s response to relators’ emergency
motion, this court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court on or before June 29, 2022. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

       We GRANT the emergency motion for stay relief as follows:

               1.    All proceedings in the Karnes County District Court are STAYED
       pending further orders of this court.

               2.    The trial court’s “Order Granting Injunction and Writ of Prohibition”
       signed on February 28, 2022, is STAYED pending further orders of this court.
It is so ORDERED on June 14, 2022.


                                               PER CURIAM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court